Citation Nr: 1409234	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-36 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a gunshot wound to the right leg.

2.  Entitlement to an evaluation in excess of 10 percent for right knee Pellegrini-Stieda syndrome secondary associated with residuals of a gunshot wound. 


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to March 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The Veteran has submitted evidence and testified to a right ankle disability that started in service.

The issue of service connection for a right ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he receives continued medical treatment from VA and a month before the Board hearing, his regular health care provider at the Athens, Ohio VA outpatient clinic sent the Veteran to a specialist at the Chillicothe, Ohio VA Medical Center (VAMC).  The file contains records for May and June 2009, but do not contain the records for the subsequent treatment.  The Board has determined that the missing records should be associated with the file.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VAMC records from separation from June 2009 to the present should be requested to ensure that the Board has all relevant VAMC records.

The Veteran was provided a VA examination for his right knee and leg disabilities in January 2010.  The Veteran testified that the symptoms from his right knee and leg disabilities have worsened since the examination as the symptoms, such as tenderness at the gunshot wound site, now exist on a daily basis.  As the record indicates that there may be a material change in the Veteran's disabilities since his last VA examination in January 2010, the Veteran shall be provided a new VA examination to determine the current level of severity of his disability.  Weggenmann v, Brown, 5 Vet. App. 281, 284 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the Chillicothe, Ohio and Huntington, West Virginia VAMCs and all associated outpatient clinics, including the Athens, Ohio clinic, from June 2009 to the present.

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Schedule the Veteran for a VA examination to determine the level of impairment of the right knee and right leg.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted. All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The VA examiner is asked to describe: 

a).  Flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare- ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension.   All ranges of motion should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to either of the Veteran's knee disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

b).  Any ligament instability, recurrent subluxation, or lateral instability of either knee and, if so, its severity.

c).  The examiner should describe in detail all current manifestations associated with the Veteran's right leg disability, including whether there is any impairment to muscle group XI, or any other affected muscle group.  If there is no impairment to any muscle group, this should be specifically noted.

If there is any impairment to a muscle group, to specifically include muscle group XI, the examiner should indicate whether the residuals are best characterized as mild, moderate, moderately severe, or severe.  The examiner should describe in detail the rationale for the assigned degree of severity.

d).  The examiner is asked whether it is at least as likely as not (a 50 percent probability or more) either disability caused or aggravated the torn medial meniscus diagnosed and repaired in June 2006.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  

e).  The effects the disabilities have on the Veteran's employment.

3.  After the development requested is completed, readjudicate the claims for residuals of a gunshot wound and for right knee Pellegrini-Stieda syndrome.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


